Citation Nr: 1758640	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  07-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the substantive appeal as to the issue of entitlement to an earlier effective date for the grant of service connection for bipolar and schizoaffective disorder was timely.

2.  Whether the substantive appeal as to the issue of entitlement to an increased initial rating for the Veteran's service-connected bipolar and schizoaffective disorder was timely.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1987 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 determination made by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The claims on appeal were previously remanded by the Board in November 2015 for the issuance of a statement of the case (SOC).  The RO issued an SOC in April 2017, after which the Veteran perfected an appeal by submitting a timely substantive appeal via VA Form 9.  Accordingly, all requested development was conducted and the appeal has been returned to the Board for consideration.


FINDINGS OF FACT

1.  In a June 2013 rating decision, the RO granted service connection for bipolar and schizoaffective disorder and awarded an initial 70 percent rating, effective December 30, 2008.  

2.  In August 2013, the Veteran's attorney submitted a timely notice of disagreement (NOD) as to the effective date and initial rating assigned to the Veteran's service-connected bipolar and schizoaffective disorder.  

3.  On May 15 2014, the RO promulgated a Statement of the Case (SOC) as to the issues of entitlement to an earlier effective date for the grant of service connection for bipolar and schizoaffective disorders, as well as entitlement to an increased rating for service-connected bipolar and schizoaffective disorder; the SOC was mailed to the Veteran's and attorney's address of record on May 28, 2014 and were not returned as undeliverable by the postal service.  

4.  The Veteran, through his attorney, submitted a statement in lieu of VA Form 9 that was received by VA on September 4, 2014, more than 60 days from the issuance of the May 2014 SOC and more than one year after the issuance of the June 2013 rating decision.  


CONCLUSION OF LAW

Because the statement submitted in lieu of VA Form 9, that received by VA on September 4, 2014, was not submitted within 60 days of the issuance of the May 2014 statement of the case or within one year of the issuance of the June 2013 rating decision, the substantive appeal was not timely and the appeal must be denied as a matter of law.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 19.34, 20.302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the preponderance of the evidence is against finding that the Veteran' substantive appeal was timely filed as to the issues of entitlement to an earlier effective date for the grant of service connection for bipolar and schizoaffective disorders and entitlement to an increased rating for service-connected bipolar and schizoaffective disorder.  

The Veteran, through his attorney, contends that he did not receive the Statement of the Case (SOC) on the claims until August 7, 2014 and that, because he submitted a substantive appeal during the 60-day period thereafter, his substantive appeal should be considered timely filed.  The Board disagrees.

Review of the record shows that, in a June 2013 rating decision, the RO granted service connection for bipolar and schizoaffective disorder and awarded an initial 70 percent rating, effective December 30, 2008.  Notice of the RO's determination was sent to the Veteran's address of record, as well as the address of record for his attorney, Robert V. Chisholm of Chisholm, Chisholm, and Kilpatrick LLP.  

In August 2013, the Veteran's attorney submitted a timely notice of disagreement (NOD) as to the effective date and initial rating assigned to the Veteran's service-connected bipolar and schizoaffective disorder.  

The record reflects that, on May 15, 2014, the RO issued an SOC as to the issues of entitlement to an earlier effective date for the grant of service connection for bipolar and schizoaffective disorders, as well as entitlement to an increased rating for service-connected bipolar and schizoaffective disorder.  The cover letter of the SOC reflects that the SOC was sent to the Veteran's address of record and to Chisholm, Chisholm, and Kilpatrick LLP on May 28, 2014 and specifically states that the Veteran had 60 days from the date of the letter to file an appeal.  

The SOC was not returned to VA from the Veteran's address of record or from Chisholm, Chisholm, and Kilpatrick LLP as undeliverable.  

On September 4, 2014, the Veteran's attorney submitted a statement in lieu of VA Form 9 as to the earlier effective date and increased rating claims.  

The Veteran's attorney has consistently asserted that he did not receive a copy of the SOC until August 12, 2014.  In this regard, the record contains letters from the Veteran's attorney, dated August 5 and 7, 2014, wherein he states that, while VBMS and other VA databases reflect that an SOC was issued in May 2014, he never received a copy of the SOC and it was unavailable for viewing in the databases.  The Veteran's attorney has also submitted an affidavit as to how mail is processed at his law office.  

The Court of Appeals for Veterans Claims has held that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with the regularity of Board procedures, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level.  The Court specifically held in Mindenhall that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.

In this case, the Board notes that the letters submitted by the Veteran's attorney on August 5 and 7, 2014 support his assertion that he had not received a copy of the May 2014 SOC.  However, the letters are insufficient to rebut the presumption of regularity in RO operations, particularly given that the SOC was sent to the Veteran's address of record and the attorney's address of record and were not returned to VA as undeliverable from either address.  In this regard, the Board finds probative that neither the Veteran nor the attorney's address have changed during the course of the appeal.  

Even assuming arguendo that the attorney did not receive a copy of the SOC, there is no indication or allegation that the Veteran did not receive the SOC and was unaware that he needed to perfect his appeal by filing a substantive appeal.  At a minimum, the Veteran should have contacted his attorney upon receiving the SOC for assistance or information as to the next steps to be taken in persuing his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).

Therefore, the Board concludes that the RO "properly discharged [its] official duties" and promulgated an SOC on the issues of entitlement to an earlier effective date and increased rating for bipolar and schizoaffective disorder on May 15, 2014, and mailed this SOC to the Veteran and his attorney at their respective mailing address of record on May 28, 2015.

Because the Veteran did not perfect his appeal as to the effective date and increased rating claims until September 4, 2014, more than 60 days after the issuance of the May 2014 SOC and more than one year from the issuance of the June 2013 rating decision, the Board finds that he did not perfect a timely appeal as to the issues of entitlement to an earlier effective date for the grant of service connection for bipolar and schizoaffective disorder entitlement to an initial increased rating for the service-connected disability.  

Indeed, the legal criteria governing the time limits for initiating an appeal of a determination by the AOJ are clear.  See 38 U.S.C. § 7105 (b)(1); 38 C.F.R. § 20.302.  It also is clear that the Veteran is attempting to initiate an appeal of an adverse determination by the RO outside of the clearly defined time limits.  Therefore, the Board finds that, because the law and not the evidence, is dispositive of this claim, it must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Because the Veteran's substantive appeal received on September 4, 2014 was not timely filed, the claims of entitlement to an earlier effective date for the grant of service connection for bipolar and schizoaffective disorder entitlement to an initial increased rating for service-connected bipolar and schizoaffective disorder is denied as a matter of law.  




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


